                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:16-CV-00695-GCM
 BARONIUS PRESS, LTD.,                            )
                                                  )
                Plaintiffs,                       )
                                                  )
    v.                                            )          ORDER
                                                  )
 SAINT BENEDICT PRESS LLC,                        )
                                                  )
                Defendants.                       )
                                                  )

       This matter is before the Court upon its own motion. The Plaintiff in this case has filed a
Motion to Recuse the undersigned. Pursuant to discussion with the Honorable Frank D.
Whitney, this motion as well as the entire case is hereby transferred to Judge Whitney for further
proceedings.

         IT IS SO ORDERED.


                                           Signed: November 1, 2018
